Citation Nr: 1112959	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  04-42 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of a right knee injury, to include patellofemoral degenerative joint disease.  


REPRESENTATION

Appellant represented by:	Calvin Hansen, Esq.


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1961 to June 1964.  He served in the Army National Guard from December 1976 to December 1988.  

This matter is before the Board of Veterans' Appeals (Board) from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  

The Board previously denied this claim in a decision dated in March 2007.  Pursuant to a September 2008 Memorandum Decision, the Court of Appeals for Veterans Claims (Court) vacated the Board's decision with regard to the issue of service connection for a right knee injury and remanded the case to the Board for readjudication consistent with the decision.  The case has been returned to the Board for readjudication.  

The RO previously determined that new and material evidence had been associated with the claims file and therefore reopened the previously disallowed claim of entitlement to service connection for residuals of a right knee injury but denied the claim on the merits.  In Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996), it was determined that the statutory scheme in 38 U.S.C.A. §§ 5108 and 7104 establishes a legal duty for the Board to consider new and material issues regardless of the RO's actions.  The Board may not consider a previously and finally disallowed claim unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find.  As such, the Board must make its own determination as to whether new and material evidence has been presented to reopen this claim.     

The Board notes that the Veteran also appealed the Board's October 2008 decision which denied service connection for posttraumatic stress disorder (PTSD).  In a March 2010 Judgment, the Court affirmed the Board's decision.  

The Board notes that the Veteran has asserted that there was clear and unmistakable error in September 1988 and December 1998 rating decisions by the RO which denied service connection for a right knee disability.  This issue has not been adjudicated by the RO, and it is not currently before the Board.  It is referred to the RO for appropriate development.    

The issue of entitlement to service connection for residuals of a right knee injury, to include patellofemoral degenerative joint disease, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By unappealed decision dated in December 1988, the RO denied the Veteran's claim of entitlement to service connection for right knee patellofemoral degenerative joint disease.  

2.  Evidence submitted subsequent to the December 1988 decision bears directly and substantially upon the specific matter under consideration, is neither cumulative nor redundant, and is so significant that it must be considered in order to fairly decide the merits of the claim.    


CONCLUSIONS OF LAW

1.  The rating decision of December 1988 is final.  38 U.S.C.A. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1988).  

2.  The Veteran has submitted new and material evidence that warrants reopening his claim for service connection for residuals of a right knee injury, to include patellofemoral degenerative joint disease.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA with respect to its duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Specific to requests to reopen, the claimant must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the Board is reopening the Veteran's claim of entitlement to service connection for residuals of a right knee injury, to include patellofemoral degenerative joint disease, and is remanding the claim for further development.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Legal Criteria

A Veteran may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).  The definition of "new and material evidence" was revised in August 2001.  38 C.F.R. § 3.156 (2002).  The change in the law pertains to claims filed on or after August 29, 2001.  Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 29, 2001).  The Veteran's application to reopen his claim for service connection for right knee patellofemoral degenerative joint disease was initiated in December 2000.  Thus, the old definition of "new and material evidence" is applicable to his right knee claim.  

Under the earlier version of 38 C.F.R. § 3.156(a) (2001), "new and material evidence" is defined as evidence not previously submitted which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with the evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends, and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record but only after ensuring that the duty to assist the Veteran in developing the facts necessary for his claim has been satisfied.

Analysis

A review of the record shows that the Veteran's initial claim for service-connected benefits for residuals of a right knee injury was denied in a September 1988 rating decision.  In correspondence dated in October 1988, the RO informed the Veteran of the denial and advised him of his procedural and appellate rights.  The Veteran then submitted additional evidence.  The RO considered this evidence and confirmed the denial in a rating decision dated in December 1988.  In correspondence dated in January 1989, the RO informed the Veteran of his appellate rights.  The Veteran failed to appeal that decision, and it became final.  

The Veteran filed the instant claim to reopen his claim for compensation benefits in December 2000.  The RO denied that claim on the merits in a rating decision dated in April 2002.  The RO confirmed that decision in rating decisions dated in August 2003 and July 2004.  The Veteran filed a notice of disagreement (NOD) in August 2004 and a substantive appeal in November 2004.  These documents were received within the applicable time limits, and the appeal of the July 2004 rating decision is properly before the Board.  

In the September 1988 rating decision, the RO considered the Veteran's medical records from his active and Army National Guard duties and an August 1988 VA examination report.  In the December 1988 rating decision, the RO considered a right knee arthrogram report, dated in June 1982.  

The active duty service medical records were negative for findings or complaints of a knee injury.  

The Army National Guard treatment records showed that in May 1982, the Veteran presented to the hospital after falling and landing on his right knee.  In a letter dated in June 1982, Dr. R.W. reported that the Veteran initially presented with swelling, tenderness, and an inability to bend his knee.  The Veteran's right knee had improved several weeks later, and he was released to work at that time.  Dr. R.W.'s assessment at that time was "probable torn cartilage medially."  Dr. R.W. recommended that the Veteran see an orthopedic surgeon.  

The June 1982 arthrogram report reflected that no definite tears or abnormalities in the right knee were found.  

The August 1988 VA examination report showed that the examiner diagnosed mild internal derangement of the right knee, probable patellar chondromalacia and possibly some injury to medial semilunar cartilage.  In a radiology consultation, dated in August 1988, the radiologist stated that X-rays revealed no abnormalities of the right knee.  

Evidence received since the December 1988 rating decision includes the following.  

Treatment records from VAMC Black Hills, dated in December 2000, showed that Dr. R.S. detected "minimal degenerative changes femoropatellar articulation" in the right knee.  

The RO also considered a VA examination report, dated in June 2001.  In that report, Dr. B.F. indicated that she had reviewed the claims folders in their entirety, as well as the computerized VA medical records.  Dr. B.F. concluded that it was less than likely that the Veteran's current right knee problems were secondary to the May 1982 right knee injury in the National Guard.  

A radiology report from the Black Hills Imaging Center, dated in March 2002, showed that magnetic resonance imaging (MRI) had been performed on the right knee.  The radiologist reported that the MRI showed that the Veteran had a torn medial meniscus, small knee effusion, and chondromalacia of the patellofemoral joint.  

In a treatment report from Black Hills Orthopedics, dated in September 2002, Dr. T.G. indicated that he had been treating the Veteran for right knee injuries.  Dr. T.G. performed arthroscopic surgery in August 2002.  He stated that the surgery revealed a tear of the medial meniscus, which was longstanding, since the Veteran had damage to the articular cartilage on the tibial plateau as well as the femur.  The Veteran also had an injury to the articular cartilage and the lateral tibial plateau, the age of which was indeterminate.  

In a follow-up note of treatment, dated in November 2002, Dr. T.G. reported that the Veteran was eight to twelve weeks status-post arthroscopic medial meniscectomy and debridement of full thickness cartilage loss lateral tibial plateau.  Dr. T.G. reported that the Veteran had arthritic changes and that his knee would "never be perfect." 

In a December 2002 VA examination report, Dr. B.F. concluded that it was less likely than not that the meniscal and cartilage damage noted by Dr. T.G. was related to the 1982 knee injury the Veteran experienced in the National Guard; instead, it was due to his non-service-connected left knee injury. 

In a letter from Dr. M.G. of the Rapid City Indian Health Service, dated in December 2003, the physician explained that he had evaluated the Veteran for his right knee disability.  Dr. M.G. discussed the injury the Veteran sustained while serving in the National Guard in May 1982.  Dr. M.G. explained that the Veteran suffered from on and off swelling of his right knee with pain and was eventually seen by Dr. T.G., who discovered a right meniscal tear.  Dr. M.G. then stated that Dr. T.G. mentioned that the Veteran was on active duty at the time of the accident and that, therefore, the trauma to the right knee was service-connected.  Dr. M.G. stated that the 1982 injury resulted in a November 2002 surgery and that the present condition was service-connected.  

The Board finds that the newly submitted evidence satisfies the standard for new and material evidence found at 38 C.F.R. § 3.156(a) (2001).  

The evidence submitted prior to the December 1988 rating decision showed that the Veteran injured his knee in 1982 while in the National Guard.  The evidence also showed that in 1988, the Veteran had mild internal derangement of the right knee, probable patellar chondromalacia and possibly some injury to medial semilunar cartilage.  

The evidence received after the December 1988 rating decision shows that the Veteran continued to have right knee problems, and it shows that the current problems may be medically linked to the 1982 injury.  Dr. T.G. stated in the September 2002 letter that the Veteran had a tear of the medical meniscus that was "longstanding."  Further, in his December 2003 letter, Dr. M.G. stated that he believes the Veteran's present right knee condition is service-connected.    

The additions to the record discussed above bear directly and substantially upon the specific matter under consideration, are neither cumulative nor redundant, and are so significant that they must be considered in order to fairly decide the merits of the claim.  The new evidence includes a medical opinion regarding whether the Veteran's current right knee disorder was incurred in service, which is the central unestablished fact necessary to substantiate the Veteran's claim.  Accordingly, the Veteran's request to reopen the claim for service connection for residuals of a right knee injury is granted.  


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for residuals of a right knee injury, to include patellofemoral degenerative joint disease, is reopened, and to this extent only, the claim is granted.    


REMAND

Having reopened the Veteran's claim of entitlement to service connection for residuals of a right knee injury, to include patellofemoral degenerative joint disease, the Board finds that additional development is necessary prior to further adjudication.  

In its September 2008 Memorandum Decision, the Court stated that the Board failed to account for Dr. M.G.'s December 2003 opinion, which was arguably favorable to the appellant.  Since this nexus statement was added to the claims file after the last VA examination of record, the Board finds that the case should be remanded for a VA examiner to review the entire claims file and to provide an opinion which includes consideration of the favorable medical nexus opinion.  

The Board notes that the Veteran does not necessarily need a new VA examination.  However, if an addendum opinion cannot be provided without a current examination, the RO should arrange for the Veteran to be afforded a VA examination.  

The RO should also give the Veteran an opportunity to present any additional information and/or evidence pertinent to the claim on appeal that is not already of record and undertake any other development and/or notification action deemed warranted by the VCAA.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran by letter and request that he provide sufficient information and any necessary authorization to enable the RO to obtain any additional pertinent treatment records related to his right knee claim that are not currently of record.  The Veteran should be informed that he may submit any additional evidence to support his claim.  

2.  The RO should send the Veteran's file to the VA examiner who conducted the December 2002 VA examination, if she is available, for clarification and an addendum opinion.  If that VA examiner is no longer employed with VA, the RO should schedule the Veteran for another VA examination with an orthopedist.  The entire claims file must be made available to and reviewed by the examiner, and the examination report should include a discussion of the evidence included in the file.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.  

Based on a full review of the file, the examiner is requested to render an opinion as to whether the Veteran's current right knee disorder is at least as likely as not (i.e., a fifty percent or greater probability) etiologically related to the Veteran's military service.  The examiner should specifically comment upon the evidence of a right knee injury that occurred while the Veteran was in the Army National Guard in May 1982.  The examiner should also discuss the evidence in the claims file favorable the Veteran (Dr. M.G.'s December 2003 letter and Dr. T.G.'s September 2002 statement).    

The examiner should provide a complete rationale for all conclusions reached.  

3.  Thereafter, the Veteran's claim of entitlement to service connection for residuals of a right knee injury, to include patellofemoral degenerative joint disease, should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


